We are in receipt of your request for an official Attorney General's opinion wherein you ask the following question: "When a utility company tears up a city street to lay their cable or line, are they bound by law to repair that street to a condition at least as good as it was when they started their work ?" 69 Ohio St. 1401 [69-1401] (1971) gives public utilities the right to use the public roads and highways of the State for the purpose of erecting poles and posts, attaching equipment, wires and fixtures thereto and laying pipes and conduits under the surface thereof. House Bill No. 1316, recently enacted in the Second Regular Session of the Thirty-seventh Legislature and signed into law by the Governor on April 14, 1980, amended 69 Ohio St. 1401 [69-1401](b) (1971) to include the following language: "Public utilities shall completely repair or replace any damage, injury or other change to public roads or highways of any county or municipality which would incommode or endanger the public which are caused by the erection, placement, adjustment, construction or maintenance of any public utility poles, wires, posts, conduits or other equipment . . ." This language directly addresses the question which you posed and clearly indicates that when a utility company damages, injures or changes a city street while laying a cable or line, it is bound by law to completely repair or replace any such damage, injury or change to such street which would inconvenience or endanger the public.  It is, therefore, the official opinion of the Attorney General of the State of Oklahoma that, when a utility company damages, injures or changes a city street while laying their cable or line, it is bound by law to completely repair or replace any damage, injury or other change to such street which would incommode or endanger the public.  (LEE ANNE WILSON-ZALKO) (ksg)